  

Exhibit 10.1

 

HIGHPOWER INTERNATIONAL, INC.
2017 OMNIBUS INCENTIVE PLAN
 
Effective October 3, 2017
 
ARTICLE I
 
PURPOSE AND ADOPTION OF THE PLAN

 

1.01. Purpose.  The purpose of the Highpower International, Inc. 2017 Omnibus
Incentive Plan (as amended from time to time, the “Plan”) is to assist in
attracting and retaining highly competent employees, directors and consultants
to act as an incentive in motivating selected employees, directors and
consultants of the Company and its Subsidiaries to achieve long-term corporate
objectives and to enable stock-based incentive awards to qualify as
performance-based compensation for purposes of the tax deduction limitations
under Section 162(m) of the Code.

 

1.02. Adoption and Term.  The Plan has been adopted by the Board on October 3,
2017 (the “Effective Date”), subject to the approval of the stockholders of the
Company within one year following the Effective Date. The Plan shall remain in
effect until the tenth anniversary of the Effective Date, or until terminated by
action of the Board, whichever occurs sooner.

 

ARTICLE II
 
DEFINITIONS

 

For the purpose of this Plan, capitalized terms shall have the following
meanings:

 

2.01. Affiliate means an entity in which, directly or indirectly through one or
more intermediaries, the Company has at least a fifty percent (50%) ownership
interest or, where permissible under Section 409A of the Code, at least a twenty
percent (20%) ownership interest; provided, however, for purposes of determining
employment or service with the Company as it relates to any Incentive Stock
Option, “Affiliate” means a corporation that is a “parent” or “subsidiary” of
the Company as defined under Section 424 of the Code.

 

2.02. Award means any one or a combination of Non-Qualified Stock Options or
Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares and Restricted Stock Units described
in Article VII, Performance Awards described in Article VIII, other stock-based
Awards described in Article IX or any other Award made under the terms of the
Plan.

 

2.03. Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.

 

2.04. Award Period means, with respect to an Award, the period of time, if any,
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.

 

2.05. Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant’s death.

 

2.06. Board means the Board of Directors of the Company.

 

2.07. Change in Control means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

 

(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, an Affiliate or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under

 



   

 



  

the Exchange Act) of a number of Company Voting Securities having in excess of
25% of the combined voting power of all Company Voting Securities unless such
acquisition has been approved by the Board;

 

(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (i) persons who were members of the
Board on the Effective Date and (ii) persons who were nominated for elections as
members of the Board at a time when two-thirds of the Board consisted of persons
who were members of the Board on the Effective Date, provided, however, that any
person nominated for election by a Board at least two-thirds of whom constituted
persons described in clauses (i) and/or (ii) or by persons who were themselves
nominated by such Board shall, for this purpose, be deemed to have been
nominated by a Board composed of persons described in clause (i);

 

(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 75% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Common Stock and their voting power of
Company Voting Securities immediately prior to such reorganization, merger or
consolidation, as the case may be;

 

(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such sale or disposition, following such
sale or disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity purchasing such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and voting power of Company Voting
Securities immediately prior to such sale or disposition, as the case may be; or

 

(e) a complete liquidation or dissolution of the Company.

 

2.08. Code means the Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.

 

2.09. Committee means the Compensation Committee of the Board.

 

2.10. Common Stock means the common stock of the Company, par value $0.0001 per
share.

 

2.11. Company means Highpower International, Inc., a Delaware corporation, and
its successors.

 

2.12. Company Voting Securities means all outstanding voting securities of the
Company entitled to vote generally in the election of directors to the Board.

 

2.13. Date of Grant means the date designated by the Committee as the date as of
which it grants an Award, which shall not be earlier than the date on which the
Committee approves the granting of such Award.

 

2.14. Dividend Equivalent Account means a bookkeeping account established and
maintained in accordance with Section 10.17 and related to an Award that is
credited with the amount of any cash dividends or stock distributions that would
be payable with respect to the shares of Common Stock subject to such Awards had
such shares been outstanding shares of Common Stock.

 

2.15 Exchange Act means the Securities Exchange Act of 1934, as amended.

 



 2 

 



  

2.16. Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).

 

2.17. Fair Market Value means, as of any applicable date:

 

(a) If the Common Stock is at the time listed or admitted to trading on any
national stock exchange, including the Nasdaq Stock Market or the Nasdaq Capital
Market, then the Fair Market Value shall be the closing selling price per share
of the Common Stock on the date of determination on the stock exchange
determined by the Committee to be the primary market for the Common Stock, as
such price is officially quoted in the composite tape transactions on such
exchange. If there is no reported sale of the Common Stock on such exchange on
the date of determination, then the Fair Market Value shall be the closing price
on the exchange on the last preceding date for which such quotation exists;

 

(b) If the Common Stock is at the time neither listed nor admitted to trading on
any national stock exchange, but is regularly traded over-the-counter (including
on the Over-the-Counter Bulletin Board) on average at least once per week over
the three-month period prior to the date for which Fair Market Value is being
determined, then the Fair Market Value shall be the mean between the last
reported bid and asked prices quoted for such date by the principal automated
inter-dealer quotation system on which the Common Stock is quoted or, if the
Common Stock is not quoted on any such system, by the “Pink Sheets” published by
the National Quotation Bureau, or through any successor system. If there is no
reported bid or asked price for the Common Stock on the date of determination,
then the Fair Market Value shall be the mean between the last reported bid and
asked prices on the last preceding date for which such bid and asked prices
exist; and

 

(c) If the Common Stock is at the time neither listed nor admitted to trading on
any stock exchange, and is not quoted as regularly traded on average at least
once per week over the three-month period prior to the date for which Fair
Market Value is being determined over-the-counter or by the Pink Sheets, then
the Fair Market Value per share shall be an amount determined by the Committee
in good faith on such basis and taking into account such factors as the
Committee shall deem appropriate, without regard to any restriction other than a
restriction which, by its terms, will never lapse, and to the extent applicable
in a manner consistent with the requirements of Section 409A of the Code.

 

2.18. Incentive Stock Option means a stock option that meets the requirements of
Section 422 of the Code.

 

2.19. Merger means any merger, reorganization, consolidation, exchange, transfer
of assets or other transaction having similar effect involving the Company.

 

2.20. Non-Qualified Stock Option means a stock option that is not an Incentive
Stock Option.

 

2.21 Options means all Non-Qualified Stock Options and Incentive Stock Options
granted at any time under the Plan.

 

2.22. Outstanding Common Stock means, at any time, the issued and outstanding
shares of Common Stock.

 

2.23. Participant means a person designated to receive an Award under the Plan
in accordance with Section 5.01.

 

2.24. Performance Awards means Awards granted in accordance with Article VIII.

 

2.25. Performance Goals means net sales, units sold or growth in units sold,
return on stockholders’ equity, customer satisfaction or retention, return on
investment or working capital, operating income, economic value added (the
amount, if any, by which net operating income after tax exceeds a reference cost
of capital), EBITDA (as net income (loss) before net interest expense, provision
(benefit) for income taxes, and depreciation and amortization), expense targets,
net income, earnings per share, share price, reductions in inventory, inventory
turns, on-time delivery performance, operating efficiency, productivity ratios,
market share or change in market share, any one of which may be measured with
respect to the Company or any one or



 



 3 

 



  

more of its Subsidiaries and divisions and either in absolute terms or as
compared to another company or companies, and quantifiable, objective measures
of individual performance relevant to the particular individual’s job
responsibilities.

 

2.26. Plan has the meaning given to such term in Section 1.01.

 

2.27. Purchase Price, with respect to Options, shall have the meaning set forth
in Section 6.01(b).

 

2.28. Restricted Shares means Common Stock subject to restrictions imposed in
connection with Awards granted under Article VII.

 

2.29. Restricted Stock Unit means a unit representing the right to receive
Common Stock or the value thereof in the future subject to restrictions imposed
in connection with Awards granted under Article VII.

 

2.30. Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.

 

2.31. Stock Appreciation Right means the right to receive cash or Common Stock,
the amount or the value of which is based upon the future increase in Fair
Market Value, granted in accordance with Article VI.

 

2.32 Subsidiary means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if each of the entities other than the
last entity in the unbroken chain owns at least fifty percent (50%) of the total
combined voting power in one of the other entities in such chain.

 

2.33 Termination of Service means the voluntary or involuntary termination of a
Participant’s service as an employee, director or consultant with the Company or
an Affiliate for any reason, including death, disability, retirement or as the
result of the divestiture of the Participant’s employer or any similar
transaction in which the Participant’s employer ceases to be the Company or one
of its Affiliates. Whether entering military or other government service shall
constitute Termination of Service, or whether and when a Termination of Service
shall occur as a result of disability, shall be determined in each case by the
Committee in its sole discretion.

 

ARTICLE III
 
ADMINISTRATION

 

3.01. Committee.

 

(a) Duties and Authority.  The Plan shall be administered by the Committee and
the Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to make
all factual determinations with respect to and take such steps in connection
with the Plan and Awards granted hereunder as it may deem necessary or
advisable. The Committee may delegate such of its powers and authority under the
Plan as it deems appropriate to a subcommittee of the Committee or designated
officers or employees of the Company. In addition, the full Board may exercise
any of the powers and authority of the Committee under the Plan. In the event of
such delegation of authority or exercise of authority by the Board, references
in the Plan to the Committee shall be deemed to refer, as appropriate, to the
delegate of the Committee or the Board. Actions taken by the Committee or any
subcommittee thereof, and any delegation by the Committee to designated officers
or employees, under this Section 3.01 shall comply with Section 16(b) of the
Exchange Act, the performance-based provisions of Section 162(m) of the Code,
and the regulations promulgated under each of such statutory provisions, or the
respective successors to such statutory provisions or regulations, as in effect
from time to time, to the extent applicable.

 

(b) Indemnification.  Each person who is or shall have been a member of the
Board or the Committee, or an officer or employee of the Company to whom
authority was delegated in accordance with the Plan shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such individual in
connection

 



 4 

 



  

with or resulting from any claim, action, suit, or proceeding to which he or she
may be a party or in which he or she may be involved by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf; provided, however,
that the foregoing indemnification shall not apply to any loss, cost, liability,
or expense that is a result of his or her own willful misconduct. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, conferred in a separate agreement with
the Company, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

ARTICLE IV
 
SHARES

 

4.01. Number of Shares Issuable.  The total number of shares authorized to be
issued under the Plan, including the total number of shares authorized to be
issued pursuant to Incentive Stock Options under the Plan, shall be two million
two hundred fifty thousand (2,250,000) shares of Common Stock. The foregoing
share limit shall be subject to adjustment in accordance with Section 10.07. The
shares to be offered under the Plan shall be authorized and unissued Common
Stock, or issued Common Stock that shall have been reacquired by the Company.
Shares issued with respect to awards assumed by the Company in connection with
acquisitions do not count against the total number of shares available for new
awards under the Plan.

 

4.02. Shares Subject to Terminated Awards.  Common Stock covered by any
unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Restricted Stock or Restricted Stock Units
forfeited as provided in Article VII, other stock-based Awards terminated or
forfeited as provided under the Plan, and Common Stock subject to any Awards
that are otherwise surrendered by the Participant may again be subject to new
Awards under the Plan. Shares of Common Stock surrendered to or withheld by the
Company in payment or satisfaction of the Purchase Price of an Option or tax
withholding obligation with respect to an Award shall be available for the grant
of new Awards under the Plan. In the event of the exercise of Stock Appreciation
Rights, whether or not granted in tandem with Options, only the number of shares
of Common Stock actually issued in payment of such Stock Appreciation Rights
shall be charged against the number of shares of Common Stock available for the
grant of Awards hereunder.

 

ARTICLE V
 
PARTICIPATION

 

5.01. Eligible Participants.  Participants in the Plan shall be such employees,
directors and consultants of the Company and its Subsidiaries as the Committee,
in its sole discretion, may designate from time to time. The Committee’s
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards or grants in any other year. The
designation of a Participant to receive Awards or grants under one portion of
the Plan does not require the Committee to include such Participant under any
other portion of the Plan. The Committee shall consider such factors as it deems
pertinent in selecting Participants and in determining the type and amount of
their respective Awards. Subject to adjustment in accordance with Section 10.07,
in any calendar year, no Participant shall be granted Awards in respect of more
than one million five hundred thousand (1,500,000) shares of Common Stock
(whether through grants of Options, Stock Appreciation Rights, Restricted Shares
or Restricted Stock Units, or other Awards of Common Stock or rights with
respect thereto).

 



 5 

 



  

ARTICLE VI
 
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.01. Option Awards.

 

 

(a) Grant of Options.  The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such price, and on such terms
and subject to such conditions, not inconsistent with the terms of this Plan, as
may be established by the Committee. The terms of any Option granted under this
Plan shall be set forth in an Award Agreement.

 

(b) Purchase Price of Options.  Subject to the requirements applicable to
Incentive Stock Options under Section 6.01(d), the Purchase Price of each share
of Common Stock which may be purchased upon exercise of any Option granted under
the Plan shall be determined by the Committee, and shall be an amount that is
not less than Fair Market Value on the Date of Grant (unless, in accordance with
Section 6.03(a), the Award Agreement includes such additional terms, conditions
and restrictions on the exercise of such Option as the Committee deems necessary
or advisable in order to comply with the requirements of Section 409A of the
Code).

 

(c) Designation of Options.  The Committee shall designate, at the time of the
grant of each Option, the Option as an Incentive Stock Option or a Non-Qualified
Stock Option; provided, however, that an Option may be designated as an
Incentive Stock Option only if the applicable Participant is an employee of the
Company or an Affiliate on the Date of Grant.

 

(d) Special Incentive Stock Option Rules.  No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company) that
would result in Incentive Stock Options to purchase shares of Common Stock with
an aggregate Fair Market Value (measured on the Date of Grant) of more than
$100,000 first becoming exercisable by the Participant in any one calendar year,
and the portion (if any) of any Option designated as an Incentive Stock Option
that exceeds such amount shall be treated as a Non-Qualified Stock Option.
Notwithstanding any other provision of the Plan to the contrary, the Exercise
Price of each Incentive Stock Option shall be equal to or greater than the Fair
Market Value of the Common Stock subject to the Incentive Stock Option as of the
Date of Grant of the Incentive Stock Option, and the Incentive Stock Option by
its terms may not be exercisable for more than ten (10) years from the Date of
Grant; provided, however, that no Incentive Stock Option shall be granted to any
person who, at the time the Option is granted, owns stock (including stock owned
by application of the constructive ownership rules in Section 424(d) of the
Code) possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company, unless at the time the Incentive Stock
Option is granted the price of the Option is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock subject to the Incentive
Stock Option and the Incentive Stock Option by its terms is not exercisable for
more than five (5) years from the Date of Grant.

 

(e) Rights As a Stockholder.  A Participant or a transferee of an Option
pursuant to Section 10.04 shall have no rights as a stockholder with respect to
Common Stock covered by an Option until the Participant or transferee shall have
exercised the Option and become the holder of record of any such shares, and no
adjustment shall be made for dividends in cash or other property or
distributions or other rights with respect to any such Common Stock for which
the record date is prior to the date on which the Participant or a transferee of
the Option shall have exercised the Option and become the holder of record of
any such shares covered by the Option; provided, however, that Participants are
entitled to share adjustments to reflect capital changes under Section 10.07.

 

6.02. Stock Appreciation Rights.

 

(a) Stock Appreciation Right Awards.  The Committee is authorized to grant to
any Participant one or more Stock Appreciation Rights. Such Stock Appreciation
Rights may be granted either independent of or in tandem with Options granted to
the same Participant. Stock Appreciation Rights granted in tandem with Options
may be granted simultaneously with, or, in the case of Non-Qualified Stock
Options, subsequent to, the grant to such Participant of the related Option;
provided, however, that: (i) any Option

 



 6 

 



  

covering any share of Common Stock shall expire and not be exercisable upon the
exercise of any Stock Appreciation Right with respect to the same share, (ii)
any Stock Appreciation Right covering any share of Common Stock shall expire and
not be exercisable upon the exercise of any related Option with respect to the
same share, and (iii) an Option and Stock Appreciation Right covering the same
share of Common Stock may not be exercised simultaneously. Upon exercise of a
Stock Appreciation Right with respect to a share of Common Stock, the
Participant shall be entitled to receive an amount equal to the excess, if any,
of (A) the Fair Market Value of a share of Common Stock on the date of exercise
over (B) the Exercise Price of such Stock Appreciation Right established in the
Award Agreement, which amount shall be payable as provided in Section 6.02(c).

 

(b) Exercise Price.  The Exercise Price established under any Stock Appreciation
Right granted under this Plan shall be determined by the Committee, and shall be
an amount that is not less than Fair Market Value on the Date of Grant (unless,
in accordance with Section 6.03(a), the Award Agreement includes such additional
terms, conditions and restrictions on the exercise of such Stock Appreciation
Right as the Committee deems necessary or advisable in order to comply with the
requirements of Section 409A of the Code), and in the case of Stock Appreciation
Rights granted in tandem with Options shall not be less than the Purchase Price
of the related Option. Upon exercise of Stock Appreciation Rights granted in
tandem with Options, the number of shares subject to exercise under any related
Option shall automatically be reduced by the number of shares of Common Stock
represented by the Option or portion thereof which are surrendered as a result
of the exercise of such Stock Appreciation Rights.

 

(c) Payment of Incremental Value.  Any payment which may become due from the
Company by reason of a Participant’s exercise of a Stock Appreciation Right may
be paid to the Participant as determined by the Committee and set forth in the
Award Agreement at time of grant (i) all in cash, (ii) all in Common Stock, or
(iii) in any combination of cash and Common Stock. In the event that all or a
portion of the payment is made in Common Stock, the number of shares of Common
Stock delivered in satisfaction of such payment shall be determined by dividing
the amount of such payment or portion thereof by the Fair Market Value on the
Exercise Date. No fractional share of Common Stock shall be issued to make any
payment in respect of Stock Appreciation Rights; if any fractional share of
Common Stock would be issuable, the Fair Market Value of the fractional share
shall be paid in cash.

 

6.03. Terms of Stock Options and Stock Appreciation Rights.

 

(a) Conditions on Exercise.  An Award Agreement with respect to Options or Stock
Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee and set forth in the Award Agreement at
the time of grant. In the event the Committee grants an Option or Stock
Appreciation Right that would be subject to Section 409A of the Code, the
Committee may include such additional terms, conditions and restrictions on the
exercise of such Option or Stock Appreciation Right as the Committee deems
necessary or advisable in order to comply with the requirements of Section 409A
of the Code.

 

(b) Duration of Options and Stock Appreciation Rights.  Options and Stock
Appreciation Rights shall terminate upon the first to occur of the following
events:

 

(i) Expiration of the Option or Stock Appreciation Right as provided in the
Award Agreement; or

 

(ii) Termination of the Award in the event of a Participant’s disability,
Retirement, death or other Termination of Service as provided in the Award
Agreement; or

 

(iii) In the case of an Incentive Stock Option, ten years from the Date of Grant
(five years in certain cases, as described in Section 6.01(d)); or

 

(iv) Solely in the case of a Stock Appreciation Right granted in tandem with an
Option, upon the expiration of the related Option.

 



 7 

 



  

(c) Acceleration or Extension of Exercise Time.  The Committee, in its sole
discretion, shall have the right (but shall not be obligated), exercisable on or
at any time after the Date of Grant, to permit the exercise of an Option or
Stock Appreciation Right (i) prior to the time such Option or Stock Appreciation
Right would become exercisable under the terms of the Award Agreement, (ii)
after the termination of the Option or Stock Appreciation Right under the terms
of the Award Agreement, or (iii) after the expiration of the Option or Stock
Appreciation Right.

 

6.04. Exercise Procedures.  Each Option and Stock Appreciation Right granted
under the Plan shall be exercised under such procedures and by such methods as
the Board may establish or approve from time to time. The Purchase Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made (a) by delivery to the Company of shares of Common Stock held by the
Participant, (b) by a “net exercise” method under which the Company reduces the
number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
Exercise Price, or (c) such other consideration as the Committee deems
appropriate and in compliance with applicable law (including payment under an
arrangement constituting a brokerage transaction as permitted under the
provisions of Regulation T applicable to cashless exercises promulgated by the
Federal Reserve Board, unless prohibited by Section 402 of the Sarbanes-Oxley
Act of 2002). In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Purchase Price, the part of the
Purchase Price deemed to have been satisfied by such transfer of Common Stock
shall be equal to the product derived by multiplying the Fair Market Value as of
the date of exercise times the number of shares of Common Stock transferred to
the Company. The Participant may not transfer to the Company in satisfaction of
the Purchase Price any fractional share of Common Stock. Any part of the
Purchase Price paid in cash upon the exercise of any Option shall be added to
the general funds of the Company and may be used for any proper corporate
purpose. Unless the Committee shall otherwise determine, any Common Stock
transferred to the Company as payment of all or part of the Purchase Price upon
the exercise of any Option shall be held as treasury shares.

 

6.05. Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, no accelerated
vesting of any Options or Stock Appreciation Rights outstanding on the date of
such Change in Control shall occur; provided however, that the Committee is not
precluded from exercising its discretion pursuant to Section 6.03(c).

 

6.06 Early Exercise.  An Option may, but need not, include a provision by which
the Participant may elect to exercise the Option in whole or in part prior to
the date the Option is fully vested. The provision may be included in the Award
Agreement at the time of grant of the Option or may be added to the Award
Agreement by amendment at a later time. In the event of an early exercise of an
Option, any shares of Common Stock received shall be subject to a special
repurchase right in favor of the Company with terms established by the Board.
The Board shall determine the time and/or the event that causes the repurchase
right to terminate and fully vest the Common Stock in the Participant.
Alternatively, in the sole discretion of the Board, one or more Participants may
be granted stock purchase rights allowing them to purchase shares of Common
Stock outright, subject to conditions and restrictions as the Board may
determine.

 

ARTICLE VII
 
RESTRICTED SHARES AND RESTRICTED STOCK UNITS

 

7.01. Award of Restricted Stock and Restricted Stock Units.  The Committee may
grant to any Participant an Award of Restricted Shares consisting of a specified
number of shares of Common Stock issued to the Participant subject to such
terms, conditions and forfeiture and transfer restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Stock Units
representing the right to receive shares of Common Stock in the future subject
to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the Committee shall
establish. With respect to performance-based Awards of Restricted Shares or
Restricted Stock Units intended to qualify as “performance-based” compensation
for purposes of Section 162(m) of the Code, performance

 



 8 

 



 

targets will consist of specified levels of one or more of the Performance
Goals. The terms of any Restricted Share and Restricted Stock Unit Awards
granted under this Plan shall be set forth in an Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with this
Plan.

 

7.02 Restricted Shares.

 

(a) Issuance of Restricted Shares.  As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, the Company shall cause to
be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant. Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.02(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.02(d), free of any restrictions set forth in the Plan
and the Award Agreement shall be delivered to the Participant.

 

(b) Stockholder Rights.  Beginning on the Date of Grant of the Restricted Share
Award and subject to execution of the Award Agreement as provided in Section
7.02(a), the Participant shall become a stockholder of the Company with respect
to all shares subject to the Award Agreement and shall have all of the rights of
a stockholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed, shall be subject to the same
restrictions as such Restricted Shares and held or restricted as provided in
Section 7.02(a).

 

(c) Restriction on Transferability.  None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant’s right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.

 

(d) Delivery of Shares Upon Vesting.  Upon expiration or earlier termination of
the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.04, the restrictions applicable to
the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, subject to the requirements of Section 10.05, the Company shall
deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

 

(e) Forfeiture of Restricted Shares.  Subject to Sections 7.02(f) and 7.04, all
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or an Affiliate until
the expiration of the forfeiture period for such Restricted Shares and satisfies
any and all other conditions set forth in the Award Agreement. The Committee
shall determine the forfeiture period (which may, but need not, lapse in
installments), requirements for continued service, and any other terms and
conditions applicable with respect to any Restricted Share Award.

 

(f) Waiver of Forfeiture Period.  Notwithstanding anything contained in this
Article VII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or Retirement
of the Participant or a material change in circumstances arising after the date
of an Award)

 



 9 

 



 

and subject to such terms and conditions (including forfeiture of a
proportionate number of the Restricted Shares) as the Committee shall deem
appropriate.

 

7.03. Restricted Stock Units.

 

(a) Settlement of Restricted Stock Units.  Payments shall be made to
Participants with respect to their Restricted Stock Units as soon as practicable
after the Committee has determined that the terms and conditions applicable to
such Award have been satisfied or at a later date if distribution has been
deferred under the terms of the Award Agreement pursuant to Section 7.03(d).
Payments to Participants with respect to Restricted Stock Units shall be made in
the form of Common Stock, or cash or a combination of both, as the Committee may
determine and set forth in the Award Agreement at time of grant. The amount of
any cash to be paid in lieu of Common Stock shall be determined on the basis of
the Fair Market Value of the Common Stock on the date any such payment is
processed. As to shares of Common Stock that constitute all or any part of such
payment, the Committee may impose such restrictions concerning their
transferability and/or their forfeiture as may be provided in the applicable
Award Agreement or as the Committee may otherwise determine, provided such
determination is made on or before the date certificates for such shares are
first delivered to the applicable Participant.

 

(b) Stockholder Rights.  Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Common Stock
shall be issued in respect of such Awards and no Participant shall have any
rights as a stockholder of the Company with respect to the shares of Common
Stock covered by such Award of Restricted Stock Units.

 

(c) Waiver of Forfeiture Period.  Notwithstanding anything contained in this
Section 7.03 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of shares issuable upon settlement of the Restricted Stock
Units constituting an Award) as the Committee shall deem appropriate.

 

(d) Deferral of Payment.  If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
with respect to the Participant’s Restricted Stock Units in accordance with such
terms as may be established by the Committee, subject to the requirements of
Section 409A of the Code.

 

7.04 Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, no acceleration of the termination of any of the
restrictions applicable to Restricted Shares and Restricted Stock Unit Awards
shall occur in the event of a Change in Control; provided however, that the
Committee is not precluded from exercising its discretion pursuant to Section
7.03(c).

 

ARTICLE VIII
 
PERFORMANCE AWARDS

 

8.01. Performance Awards.

 

(a) Award Periods and Calculations of Potential Incentive Amounts.  The
Committee may grant Performance Awards to Participants. A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Common Stock or increases in such Fair
Market Value during the Award Period) contingent upon the extent to which
certain predetermined performance targets have been met during an Award Period.
The Award Period shall be two or more fiscal or calendar years as determined by
the Committee. The Committee, in its discretion and under such terms as it deems
appropriate, may permit newly eligible Participants, such as those who are
promoted or newly hired, to receive Performance Awards after an Award Period has
commenced.

 

(b) Performance Targets.  Subject to Section 10.18, the performance targets
applicable to a Performance Award may include such goals related to the
performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may

 



 10 

 



  

be established by the Committee in its discretion. In the case of Performance
Awards to “covered employees” (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Goals. The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period.

 

(c) Earning Performance Awards.  The Committee, at or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage
of the Performance Award to be earned based upon the degree of attainment of the
applicable performance targets.

 

(d) Payment of Earned Performance Awards.  Subject to the requirements of
Section 10.05, payments of earned Performance Awards shall be made in cash or
Common Stock, or a combination of cash and Common Stock, as determined by the
Committee in its discretion and set forth in the Award Agreement at time of
grant. The Committee, in its sole discretion, may define, and set forth in the
applicable Award Agreement, such terms and conditions with respect to the
payment of earned Performance Awards as it may deem desirable.

 

8.02. Termination of Service.  In the event of a Participant’s Termination of
Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.

 

8.03. Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, no accelerated
vesting of any Performance Awards outstanding on the date of such Change in
Control shall occur.

 

ARTICLE IX
 
OTHER STOCK-BASED AWARDS

 

9.01. Grant of Other Stock-Based Awards.  Other stock-based awards, consisting
of stock purchase rights (with or without loans to Participants by the Company
containing such terms as the Committee shall determine), Awards of Common Stock,
or Awards valued in whole or in part by reference to, or otherwise based on,
Common Stock, may be granted either alone or in addition to or in conjunction
with other Awards under the Plan. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the persons to
whom and the time or times at which such Awards shall be made, the number of
shares of Common Stock to be granted pursuant to such Awards, and all other
conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.

 

9.02. Terms of Other Stock-Based Awards.  In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:

 

(a) Any Common Stock subject to Awards made under this Article IX may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses; and

 

(b) If specified by the Committee in the Award Agreement, the recipient of an
Award under this Article IX shall be entitled to receive, currently or on a
deferred basis, dividends or dividend equivalents with respect to the Common
Stock covered by the Award; and

 

(c) The Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of a Termination of
Service prior to the exercise, payment or other settlement of such Award,
whether such termination occurs because of Retirement, disability, death or
other reason, with such provisions to take account of the specific nature and
purpose of the Award.

 

(d) Unless otherwise provided by the Committee in the applicable Award
Agreement, in the event of a Change in Control, no accelerated vesting of any
other stock-based Awards outstanding on the date of such Change in Control shall
occur.

 



 11 

 



  

ARTICLE XI
 
TERMS APPLICABLE GENERALLY TO AWARDS
GRANTED UNDER THE PLAN

 

10.01. Plan Provisions Control Award Terms.  Except as provided in Section
10.16, the terms of the Plan shall govern all Awards granted under the Plan, and
in no event shall the Committee have the power to grant any Award under the Plan
which is contrary to any of the provisions of the Plan. In the event any
provision of any Award granted under the Plan shall conflict with any term in
the Plan as constituted on the Date of Grant of such Award, the term in the Plan
as constituted on the Date of Grant of such Award shall control. Except as
provided in Section 10.03 and Section 10.07, the terms of any Award granted
under the Plan may not be changed after the Date of Grant of such Award so as to
materially decrease the value of the Award without the express written approval
of the holder.

 

10.02. Award Agreement.  No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.

 

10.03. Modification of Award After Grant.  No Award granted under the Plan to a
Participant may be modified (unless such modification does not materially
decrease the value of the Award) after the Date of Grant except by express
written agreement between the Company and the Participant, provided that any
such change (a) shall not be inconsistent with the terms of the Plan, and (b)
shall be approved by the Committee.

 

10.04. Limitation on Transfer.  Except as provided in Section 7.02(c) in the
case of Restricted Shares, a Participant’s rights and interest under the Plan
may not be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan. The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant. Notwithstanding the foregoing, to the extent permitted under
Section 16(b) of the Exchange Act with respect to Participants subject to such
Section, the Committee may grant Non-Qualified Stock Options that are
transferable, without payment of consideration, to immediate family members of
the Participant or to trusts or partnerships for such family members, and the
Committee may also amend outstanding Non-Qualified Stock Options to provide for
such transferability.

 

10.05. Taxes.  The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any amount payable and/or
shares issuable under such Participant’s Award, or with respect to any income
recognized upon a disqualifying disposition of shares received pursuant to the
exercise of an Incentive Stock Option, and the Company may defer payment or
issuance of the cash or shares upon exercise or vesting of an Award unless
provision is made to the Committee’s satisfaction for payment of any such tax.
The amount of such withholding or tax payment shall be determined by the
Committee and shall be payable by the Participant at such time as the Committee
determines in accordance with the following rules:

 

(a) The Participant shall have the right to elect to meet his or her withholding
requirement (i) by having withheld from such Award at the appropriate time that
number of shares of Common Stock, rounded down to the nearest whole share, whose
Fair Market Value is equal to the amount of withholding taxes due, (ii) by
direct payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such Award or (iii) by a combination of shares and
cash. The Fair Market Value of any shares withheld to satisfy any tax
withholding obligations shall not exceed the amount of tax that would be payable
by the Participant with respect to the Award based on the maximum statutory
federal, state or local tax rates that could apply to the Award in the
jurisdictions applicable to the Participant on the date that the amount of tax
to be withheld is to be determined, or such other limitation as may be required
by then applicable accounting rules and regulations to maintain favorable equity
accounting treatment for the Award. The Fair Market Value of the shares to be
withheld will be determined as of the date that the taxes are required to be
withheld.

 



 12 

 



  

(b) In the case of Participants who are subject to Section 16 of the Exchange
Act, the Committee may impose such limitations and restrictions as it deems
necessary or appropriate with respect to the delivery or withholding of shares
of Common Stock to meet tax withholding obligations.

 

10.06. Surrender of Awards; No Repricing.  Any Award granted under the Plan may
be surrendered to the Company for cancellation on such terms as the Committee
and the holder approve. The Committee may substitute a new Award under this Plan
in connection with the surrender by the Participant of an equity compensation
award previously granted under this Plan or any other plan sponsored by the
Company; provided, however, that, without advance approval of the Company’s
stockholders, the Committee may not make any substitution or grant of (i) an
Option or Stock Appreciation Right with a lower exercise price than the Option
or Stock Appreciation Right being surrendered, (ii) a different type of Award
upon the surrender or cancellation of an Option or Stock Appreciation Right with
an exercise price above the Fair Market Value of the underlying Common Stock on
the date of such substitution or grant, or (iii) any other Award constituting a
repricing of an Option or Stock Appreciation Right.

 

10.07. Adjustments to Reflect Capital Changes.

 

(a) Recapitalization.  In the event of any corporate event or transaction
(including, but not limited to, a change in the Common Stock or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, a combination or exchange of Common Stock,
dividend in kind, or other like change in capital structure, number of
outstanding shares of Common Stock, distribution (other than normal cash
dividends) to stockholders of the Company, or any similar corporate event or
transaction, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under this Plan, shall make equitable and appropriate
adjustments and substitutions, as applicable, to or of the number and kind of
shares subject to outstanding Awards, the Purchase Price or Exercise Price for
such shares, the number and kind of shares available for future issuance under
the Plan and the maximum number of shares in respect of which Awards can be made
to any Participant in any calendar year, and other determinations applicable to
outstanding Awards. The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.

 

(b) Merger.  In the event that the Company is a party to a Merger, outstanding
Awards shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the continuation of outstanding
Awards by the Company (if the Company is a surviving corporation), for their
assumption by the surviving corporation or its parent or subsidiary, for the
substitution by the surviving corporation or its parent or subsidiary of its own
awards for such Awards, for accelerated vesting and accelerated expiration, for
termination of Awards whether vested or unvested and with or without payment of
consideration, and/or for settlement in cash or cash equivalents.

 

(c) Options to Purchase Shares or Stock of Acquired Companies.  After any Merger
in which the Company or an Affiliate shall be a surviving corporation, the
Committee may grant substituted options under the provisions of the Plan,
pursuant to Section 424 of the Code, replacing old options granted under a plan
of another party to the Merger whose shares or stock subject to the old options
may no longer be issued following the Merger. The foregoing adjustments and
manner of application of the foregoing provisions shall be determined by the
Committee in its sole discretion. Any such adjustments may provide for the
elimination of any fractional shares which might otherwise become subject to any
Options.

 

10.08. No Right to Continued Service.  No person shall have any claim of right
to be granted an Award under this Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the service of the Company or any of its Affiliates.

 

10.09. Awards Not Includable for Benefit Purposes.  Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as expressly may be provided under the terms of such
plans or determined by the Board.

  

 13 

 



 

10.10. Governing Law.  All determinations made and actions taken pursuant to the
Plan shall be governed by the laws of Delaware and construed in accordance
therewith.

 

10.11. No Strict Construction.  No rule of strict construction shall be implied
against the Company, the Committee, or any other person in the interpretation of
any of the terms of the Plan, any Award granted under the Plan or any rule or
procedure established by the Committee.

 

10.12. Compliance with Rule 16b-3.  It is intended that, unless the Committee
determines otherwise, Awards under the Plan be eligible for exemption under Rule
16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.

 

10.13. Captions.  The captions (i.e., all Section headings) used in the Plan are
for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.

 

10.14. Severability.  Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at

any time granted under the Plan shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of the Plan and every other
Award at any time granted under the Plan shall remain in full force and effect.

 

10.15. Amendment and Termination.

 

(a) Amendment.  The Board shall have complete power and authority to amend the
Plan at any time; provided, however, that the Board shall not, without the
requisite affirmative approval of stockholders of the Company, make any
amendment that requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities. No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, adversely affect the right of such individual under such Award.

 

(b) Termination.  The Board shall have the right and the power to terminate the
Plan at any time. No Award shall be granted under the Plan after the termination
of the Plan, but the termination of the Plan shall not have any other effect and
any Award outstanding at the time of the termination of the Plan may be
exercised after termination of the Plan at any time prior to the expiration date
of such Award to the same extent such Award would have been exercisable had the
Plan not terminated.

 

10.16. Foreign Qualified Awards.  Awards under the Plan may be granted to such
employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan or subplans as may be
necessary or appropriate to comply with the applicable laws of such foreign
jurisdictions and to afford Participants favorable treatment under such laws;
provided, however, that no Award shall be granted under any such supplement or
subplan with terms or conditions inconsistent with the provision set forth in
the Plan.

 

10.17. Dividend Equivalents.  For any Award granted under the Plan, but not
including any Option or Stock Appreciation Right, the Committee shall have the
discretion, upon the Date of Grant or thereafter, to establish a Dividend
Equivalent Account with respect to the Award, and the applicable Award Agreement
or an amendment thereto shall confirm such establishment. If a Dividend
Equivalent Account is established, the following terms shall apply:

 

(a) Terms and Conditions.  Dividend Equivalent Accounts shall be subject to such
terms and conditions as the Committee shall determine and as shall be set forth
in the applicable Award Agreement. Such terms and conditions may include,
without limitation, for the Participant’s Account to be credited as of the
record date of each cash dividend on the Common Stock with an amount equal to
the cash

  

 14 

 



 

dividends which would be paid with respect to the number of shares of Common
Stock then covered by the related Award if such shares of Common Stock had been
owned of record by the Participant on such record date.

 

(b) Unfunded Obligation.  Dividend Equivalent Accounts shall be established and
maintained only on the books and records of the Company and no assets or funds
of the Company shall be set aside, placed in trust, removed from the claims of
the Company’s general creditors, or otherwise made available until such amounts
are actually payable as provided hereunder.

 

10.18 Adjustment of Performance Goals and Targets.  Notwithstanding any
provision of the Plan to the contrary, the Committee shall have the authority to
adjust any Performance Goal, performance target or other performance-based
criteria established with respect to any Award under the Plan if circumstances
occur (including, but not limited to, unusual or nonrecurring events, changes in
tax laws or accounting principles or practices or changed business or economic
conditions) that cause any such Performance Goal, performance target or
performance-based criteria to be inappropriate in the judgment of the Committee;
provided, that with respect to any Award that is intended to qualify for the
“performance-based compensation” exception under Section 162(m) of the Code and
the regulations thereunder, any adjustment by the Committee shall be consistent
with the requirements of Section 162(m) and the regulations thereunder.

 

10.19 Legality of Issuance.  Notwithstanding any provision of this Plan or any
applicable Award Agreement to the contrary, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations (including
suspending exercises of Options or Stock Appreciation Rights and the tolling of
any applicable exercise period during such suspension) on the issuance of Common
Stock with respect to any Award unless and until the Committee determines that
such issuance complies with (i) any applicable registration requirements under
the Securities Act of 1933 or the Committee has determined that an exemption
therefrom is available, (ii) any applicable listing requirement of any stock
exchange on which the Common Stock is listed, (iii) any applicable Company
policy or administrative rules, and (iv) any other applicable provision of
state, federal or foreign law, including foreign securities laws where
applicable.

 

10.20 Restrictions on Transfer.  Regardless of whether the offering and sale of
Common Stock under the Plan have been registered under the Securities Act of
1933 or have been registered or qualified under the securities laws of any
state, the Company may impose restrictions upon the sale, pledge, or other
transfer of such Common Stock (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act of 1933, the securities laws of any state, the
United States or any other applicable foreign law.

 

10.21 Further Assurances.  As a condition to receipt of any Award under the
Plan, a Participant shall agree, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.

 



 15 

